Title: From James Madison to Edward Coles, 8 June 1814
From: Madison, James
To: Coles, Edward


        
          Dear Sir
          Washington June 8 1814
        
        I might have forwarded the inclosed by the last mail, but I thought it as wise to take the chance of having the pleasure of seeing or hearing of you, before it went off.
        We ended our journey hitherto on the 30th. Ulto. We found the worst part of the road worse on our return than on our outward Journey. It was with much difficulty we got through it.
        I hope you are suffering less on your Albemarle farms, from wet weather than is the case in this quarter. I understand the meadows here are ruined by the floods passing over them; and their wheat is threated with great injury from the continuance of the present N.E. spells, succeeding an excess of rainey weather throughout the month of May.
        I send you the Intellr. of this morning, as the daily paper may not otherwise go by the mail. It contains a handsome little affair near Sacketts Harbour. We have no late accts. from abroad, which are in the least to be relied on for truth or accuracy.
        Present me respectfully & affectionately to your mother & the family, and particularly to the member of it, who belongs so much to our own, and accept for yourself my best regards & wishes
        
          James Madison
        
      